Gilbert, J.
The accused was sentenced to be electrocuted. After a careful examination, we find no- errors of law and no- cause for a reversal of the judgment refusing a new trial. This is a court for the correction of errors at law, and not for the mere retrial of cases. In these circumstances we are bound to affirm the judgment; but in doing so we feel bound to say that the death penalty seems, under the evidence, to be extreme. The fixing of the sentence was wholly within the province of the jury, and only the trial judge had the discretion to grant a new trial because of the extreme penalty.- It is not within our .constitutional power to grant clemency. That power rests with the chief executive. *259These views are expressed of our owu motion, and not in response to any request of counsel for the condemned man.

Judgment affirmed.


All the Justices concur.